DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Argument
Applicant amended claims 28, 31, and 43 and added new claim 78; claims 1-27, 29, 44-46, and 58-65 remain cancelled, while claims 36-42, 51-57, and 66-72 remain withdrawn. Thus, claims 28, 30-43, 47-57, and 66-72, and 76-78 are pending, with claims 28, 30-35, 43, 47-50, and 76-78 being considered in the present Office action.

The 102 and 103 rejection(s) from the Non-final Office action issued on 21 August 2020 are all withdrawn in view of the amendment(s) to the claim(s). However, upon further consideration a new ground of rejection is necessitated by amendment (e.g., the new grounds of rejection consider “crystallized” electrolyte material powder in combination with the “amorphous” electrolyte material of the matrix).

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Nonetheless, the declaration (submitted 22 March 2021) is addressed herein with respect to the new rejections in this Office action. 

The declaration under 37 CFR 1.132 filed 22 March 2021 is insufficient to overcome the rejections of the claims set forth in this Office action. In short, the material described in the declaration (filed 22 March 2021) supports the current amendment (e.g., “crystallized” electrolyte material powder in combination with the “amorphous” electrolyte material of the matrix); however, the current amendment does not appear to be supported by the original disclosure, hence is considered new matter. Thus, the declaration is not sufficient because the matter discussed therein is not pertinent to the matter originally described in the specification, nor does the declaration provide any information/evidence to overcome the rejections (new matter or 103) of this Office action. More details with respect to the new matter issue and the deficiency of the declaration are provided next.

The claim(s) require the cathode (or anode) comprises an active material and “a crystallized electrolyte material powder both dispersed in a matrix of a solid ionically conductive amorphous electrolyte material” (emphasis added); that is, applicant has further limited the structure of electrolyte material (i.e., to be crystallized) in combination with an amorphous electrolyte matrix. 
The instant (published) disclosure (para. [0028], included below) describes a procedure for forming a cathode (or anode) composite which mixes an active material, a liquid LLTO sol, and a LLTO powder (the crystallinity of which is not explicitly or implicitly disclosed). This mixture is then pressed into a pellet, and subsequently sintered at a temperature between 700 °C 1100 °C such that the sol “forms into the 


    PNG
    media_image1.png
    116
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    532
    597
    media_image2.png
    Greyscale

Paragraph [0028] fails to explicitly disclose the nature (crystalline or amorphous) of the electrolyte material powder (e.g., before heating, after heating) and the nature (crystalline or amorphous) of the matrix after the heat treatment of the sol (e.g., after sintering 700 °C 1100 °C). In fact, nowhere in the instant disclosure (that examiner can find) does applicant explicitly disclose the matrix in the composite cathode (or anode) is amorphous, as claimed. Instant published paragraph [0020] states that the “composite crystallize the LLTO” (emphasis added). Thus, the instant disclosure appears to suggest the matrix is a crystallized matrix, contrary to what is claimed (i.e., amorphous matrix). The only mention of the term “amorphous” in the instant disclosure is done so with respect to the electrolyte between the cathode and anode and not the cathode or anode composite structures themselves. For example, instant published para. [0015] mentions “amorphous electrolyte 13”, which is located between the anode 15 and cathode 11, see e.g., Fig. 1A. Instant published paras. [0036]-[0038] mention forming an amorphous electrolyte between the anode and cathode after the composite anode and cathode are already formed, hence after they have already been sintered at temperatures between 700 °C to 1100 °C, which at best only suggest a crystallized matrix, see e.g., para. [0020] of the instant published disclosure. In view of the forgoing discussion, the instant disclosure does not appear to support a “crystalized electrolyte material powder” or an “amorphous” matrix, as claimed; hence, the new amendment is considered new matter.
It is noted that the instant published disclosure describes forming an “amorphous electrolyte” (e.g., LLTO) between the anode and cathode by heating the liquid sol “between 300 °C to 700 °C” (emphasis added), see e.g., para. [0037]. Specifically, a thin film coating layer of liquid LLTO sol (sol electrolyte) is formed on the composite cathode (and on the composite anode), and then heated between 300 °C to 700 °C to form the amorphous electrolyte, see also para. [0038]. Thus, the temperature used to form the amorphous electrolyte (e.g., 300 °C to 700 °C) overlaps with the temperature used to form the composite cathode/anode (i.e., 700 °C to 1100 °C), which may implicitly suggest the matrix of the composite (cathode/anode) is amorphous in nature when heated to 700 °C. However, it is unclear (from the disclosure or any other evidence of record) whether the composite (cathode or anode), comprising the active, LLTO powder and liquid LLTO sol, would form an amorphous matrix at 700 °C, because the sol used to form the matrix is associated with different components (i.e., active material and electrolyte material powder) not found with the liquid sol (sol electrolyte) of the amorphous electrolyte and it is unclear how the association of the sol with the active material and electrolyte powder would affect the final structure (crystalline or amorphous) at the overlapping temperature of 700 °C. Moreover, the 22 March 2021 declaration indicates amorphous LLZO will not show XRD peaks since it is amorphous; Wohrle heats an LLTO sol gel to 700 °C and the structure thereof is crystalline (in light of the fact that an X-ray diffraction pattern is observe, see e.g., Fig. 1).The prior art (Wohrle) casts doubt on whether the instant disclosures implicitly suggests an amorphous matrix since a LLTO sol heated to 700 °C forms a crystallized structure. Without more evidence on the record, the instant disclosure is insufficient at showing a crystalline electrolyte material powder and/or an amorphous matrix, as claimed, under the procedures/conditions set forth in the originally filed instant disclosure. In view of the forgoing discussion, the new amendment is considered new matter. The declaration filed 22 March 2021 does not resolve the issues described above, hence insufficient to overcome the new matter issue as detailed next.
In contrast to the instant disclosure, the Experimental Procedure and Results section of the declaration filed on 22 March 2021 describes a method of forming a cathode composite including mixing an active material (LNMCO), crystalline electrolyte  300 °C. Unlike the instant disclosure, which does not explicitly (or implicitly) disclose the electrolyte powder is crystallized and discloses a temperature of 700 °C to 1100 °C, the declaration explicitly discloses the electrolyte powder is crystalline before heating and heats pressed pellet to a much lower temperature of 300 °C. Thus, not only are the materials disclosed in the declaration different from those described in the instant disclosure, but the temperatures used to form the matrix are different. The procedure in the declaration forms an amorphous matrix from the LLZO sol (presumably due to the low curing temperature of 300 °C), and the low curing temperature does not appear to change the crystallinity of the crystalline LLZO material added to the mixture. While it is noted that the declaration supports the current claim amendment, the declaration is insufficient because (i) it fails to disclose/support the procedure set forth in the original disclosure (e.g., the nature of the electrolyte powder is not described in the instant disclosure and the curing of the sol in the instant disclosure is performed from 700 °C to 1100 °C, not 300 °C as presented in the declaration) and (ii) the declaration fails to show the electrolyte powder and the matrix are crystallized and amorphous, respectively, as claimed, under the procedures disclosed in the instant disclosure (e.g., after sintering at 700 °C). For the reasons detailed above, the declaration is not pertinent to the matter originally described in the specification, hence insufficient to overcome the 112 new matter rejection or the prior art rejections in this Office action.
The declaration(s) (filed 22 March 2021 and 19 October 2017) has/have highlighted 112 issues with the current amendment. Specifically, the amendment requires that the composite cathode (or anode) includes a crystallized electrolyte amorphous electrolyte material (matrix). This amendment is considered new matter as described under the 112 new matter rejection.

Claim Objections
Claims 76-77 are objected to because of the following informalities:  Claims 28 and 43, line 2, recite “a crystallized electrolyte material powder”; hence, claims dependent therefrom should recite “the crystallized electrolyte material powder”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 30-35, 43, 47-50, and 76-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
The claims require an amorphous matrix in combination with a crystallized electrolyte material powder dispersed therein. The declaration (filed 19 October 2017), under the Experimental Procedure and Results section, describes a composite including a cathode active material (lithium cobalt oxide) mixed with an electronic conductive material (carbon black), which was formed into a pellet and sintered to 700 °C. Thereafter, an LLZO precursor solution (LLZO sol) was added to the pellet so that the solution wicked into the pellet and then the pellet (with the LLZO solution therein) was cured at 300 °C. This declaration supports the sol cured/heated/sintered to 300 °C results in an amorphous structure. This declaration is insufficient in showing a crystallized electrolyte powder dispersed in an amorphous matrix, as claimed. It is further noted that the procedure described in this declaration is not consistent with the procedure disclosed in the instant disclosure. That is, the curing of the sol in the instant disclosure is performed from 700 °C to 1100 °C, see e.g., para. [0028] of the instant published disclosure. Thus, the 19 October 2017 declaration fails to provide sufficient evidence the matrix is amorphous, as claimed, in view of the procedure used to form said matrix in the disclosure. That is, the declaration fails to show the matrix, under the procedures set forth in the instant disclosure (particularly what happens upon heating to 700 °C), is amorphous, as claimed. Moreover, this declaration is insufficient in showing the amended limitation of a crystallized electrolyte powder dispersed in an amorphous matrix.
Experimental Procedure and Results section in the declaration filed 22 March 2021 details a composite cathode formed by mixing active material (LNMCO), crystalline LLZO, and a LLZO solution, forming a pellet, and curing said pellet at 300 °C. This procedure forms an amorphous matrix from the LLZO solution (due to the low curing temperature of 300 °C), and the low curing temperature does not appear to change the crystallinity of the crystalline LLZO material. While the procedure in this declaration supports the current amendment (e.g., crystallized electrolyte material dispersed in an amorphous matrix), the procedure detailed in the 22 March 2021 declaration is NOT disclosed in the originally filed disclosure. Paragraph [0028] of the instant published disclosure specifically mixes active material, LLTO powder (whose crystallinity is not defined), and a LLZO solution (liquid sol), forms a pellet, and cures said pellet at a temperature between 700 °C - 1100 °C. The instant disclosure (either in para. [0028] or elsewhere in the disclosure) does not disclose the nature (amorphous or crystallized) of the LLTO powder; hence, the instant disclosure does not support the claimed “a crystallized electrolyte material powder”, hence this recitation is new matter. 
Further, the pellet (including the active, LLTO powder, and LLTO sol) in the originally filed disclosure is sintered between 700 °C - 1100 °C (not 300 °C as presented in the declaration). Wohrle teaches heating an LLTO sol gel to 700 °C results in a crystalline structure (Fig. 1 shows an XRD pattern for a LLTO sol heated to 700 °C). Crystallinity is expected at higher temperatures as well, see e.g., Fig.1, 1100 °C. In view of Wohrle, and the fact that the instant disclosure suggests the matrix is crystallized, 
It is noted that the instant published disclosure describes forming an “amorphous electrolyte” (e.g., LLTO) between the anode and cathode by heating the liquid sol between 300 °C to 700 °C, see e.g., para. [0037]. Specifically, a thin film coating layer of liquid LLTO sol (sol electrolyte) is formed on the composite cathode (and on the composite anode), and heated between 300 °C to 700 °C to form the amorphous electrolyte, see also para. [0038]. Thus, the temperature used to form the amorphous electrolyte (e.g., 300 °C to 700 °C) overlaps with the temperature used to form the composite cathode/anode (i.e., 700 °C to 1100 °C), which may implicitly suggest the matrix is amorphous in nature when heated to 700 °C. However, it is unclear whether the composite (cathode or anode), comprising the active, LLTO powder and liquid LLTO sol, would form an amorphous matrix, as claimed, because the sol used to form the matrix is associated with different components (i.e., active material and electrolyte material powder) not found with the liquid sol (sol electrolyte) of the amorphous electrolyte and it is unclear how the association of the sol with the active material and electrolyte powder would effects the final structure (crystalline or amorphous) at the 700 °C and the structure thereof is crystalline (in light of the fact that an X-ray diffraction pattern is observe, see e.g., Fig. 1). The prior art (Wohrle) casts doubt on whether the instant disclosures implicitly suggests an amorphous matrix since a sol heated to 700 °C forms a crystallized structure. Without more evidence, the instant disclosure and declaration(s) are insufficient to support the claimed amorphous matrix and crystallized electrolyte material powder under the procedures/conditions set forth in the originally filed instant disclosure.

Claim Interpretation
The examiner rejects the claims as recited even though the structure recited therein may not be supported (see 112 new matter rejection).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 32-35, 43, 47-50, and 76-77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanamura (“Three dimensionally ordered composite solid materials for all solid-state rechargeable lithium batteries, Journal of Power Sources 146 (2005) 86–89, doi:10.1016/j.jpowsour.2005.03.171, of record) in view of Yong (WO 2006/019245, where US 2008/0131781 is used as a translation), hereinafter Kanamura and Yong.
Regarding Claims 28, 32-35, 43, and 47-50, Kanamura teaches a solid state battery composite cathode and a solid state battery composite anode comprising an active cathode material and an active anode material (i.e., lithium manganese oxide and lithium titanate, respectively) dispersed in a matrix of a solid ionically conductive amorphous electrolyte material (i.e., Li-La-Ti-O (LLT)), see e.g., abstract, and pages 86-89. The active electrode material is dispersed in and bonded together by the matrix of inorganic solid ionically conductive amorphous electrolyte material, see Fig. 6.
Regarding Claims 28 and 76-77, Kanamura does not teach a crystallized electrolyte material powder selected from lithium lanthanum titanate dispersed within the matrix. However, Kanamura teaches the amorphous nature of the matrix results in decreased conductivity; higher conductivities are necessary for practical use in room temperature batteries, see section 3.1., right column. Yong teaches it is possible to improve overall battery lithium ion conductivity, prevent battery quality degradation, .

Claims 30, 31 and 78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanamura and Yong in view of Kosuzu et al. (US 2003/0157407), hereinafter Kosuzu.
Regarding Claim 78, applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “electronically conductive material is formed from an aqueous solution”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 
Regarding Claims 30, 31 and 78. Kanamura and Yong do not disclose an electronically conductive material selected from elemental copper and nickel dispersed in the matrix. However, Kosuzu teaches electrode (hence battery) conductivity is commonly improved with the inclusion of an electrically conductive auxiliary material such as carbons, and metals (e.g., Ni, and Cu), see e.g., paras. [0065]-[0070], [0105][-106]. It would be obvious to one having ordinary skill in the art to include an electronically conductive material selected from Ni and Cu in association with the active material, as suggested by Kosuzu, hence dispersed in the matrix of Kanamura, as modified by Yong, to improve the conductivity of the electrode/battery. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729